



Exhibit 10.2


EXECUTION VERSION




LIMITED GUARANTEE


LIMITED GUARANTEE, dated as of August 8, 2018 (this “Limited Guarantee”), by
Cannae Holdings, Inc., a Delaware corporation (the “Guarantor”), in favor of The
Dun & Bradstreet Corporation, a Delaware corporation (the “Guaranteed Party”).


1.Limited Guarantee. To induce the Guaranteed Party to enter into the Agreement
and Plan of Merger, dated as of the date hereof (as amended, restated, modified
or supplemented from time to time, the “Merger Agreement”), by and among the
Guaranteed Party, Star Parent, L.P., a Delaware limited partnership (“Parent”)
and Star Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), the Guarantor, intending to be legally bound, hereby
unconditionally and irrevocably guarantees to the Guaranteed Party, on the terms
and conditions set forth herein, the due and punctual observance, performance
and discharge of 46.31% (the “Pro Rata Share”) of the payment obligations of
Parent to pay to the Guaranteed Party: (a) the Parent Termination Fee when and
only if the Parent Termination Fee becomes payable pursuant to Section 8.5(c) of
the Merger Agreement (the “Parent Fee Obligations”), (b) the amounts described
in the second sentence of Section 8.5(e)(i) of the Merger Agreement when and
only if such amounts become payable pursuant to Section 8.5(e)(i) of the Merger
Agreement (the “Enforcement Costs”) and (c) Parent Reimbursement Obligations
described in sections 6.11(i), 6.15(f) and 6.16(b) of the Merger Agreement when
and only if such obligations become payable pursuant to such sections of the
Merger Agreement (the “Expense Obligations” and, together with the Parent Fee
Obligations and the Enforcement Costs, collectively, the “Obligations”);
provided, however, that in no event shall the Guarantor’s liability for (x) the
Parent Fee Obligations and the Expense Obligations, in the aggregate, exceed the
Guarantor’s Pro Rata Share of the Parent Termination Fee and (y) the Enforcement
Costs, which are payable by Parent pursuant to Section 8.5(e)(i) of the Merger
Agreement, in the aggregate, exceed $2,315,669.59 (such limitation on the
liability that the Guarantor may have for the applicable Obligations as
described in clause (x) or clause (y), as applicable, being herein referred to
as, the “Cap” for such relevant Obligations). The parties agree that this
Limited Guarantee may not be enforced without giving effect to the Cap and that
the Guaranteed Party will not seek to enforce this Limited Guarantee for an
amount in excess of the Cap (and giving effect to the provisions of Section 8
and Section 9 hereof). This Limited Guarantee may be enforced for the payment of
money only in satisfaction of the Obligations by the Guarantor up to the Cap.
The Guaranteed Party hereby agrees that (i) in no event shall the Guarantor be
required to pay any amount to the Guaranteed Party or any other Person under, in
respect of, or in connection with this Limited Guarantee or the Merger Agreement
other than as expressly set forth herein and (ii) in no event shall this Limited
Guarantee be enforced by the Guaranteed Party unless each Other Equity Investor
Limited Guarantee (as defined in the Guarantor’s Equity Commitment Letter) is
being concurrently enforced by the Guaranteed Party. All payments hereunder
shall be made in lawful money of the United States, in immediately available
funds. Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Merger Agreement.


If Parent fails to discharge all or any portion of the Obligations when due,
then to the extent expressly permitted in the Merger Agreement and this Limited
Guarantee, the Guarantor shall, on the Guaranteed Party’s demand, forthwith pay
to the Guaranteed Party the Obligations (subject to the terms and conditions of
the Limited Guarantee, including the Cap), and the Guaranteed Party may at any
time and from time to time, at the Guaranteed Party’s option, so long as the
Guarantor has failed to perform the Obligations, take any and all actions
available hereunder or under applicable Law to collect the Guarantor’s
liabilities hereunder in respect of such Guaranteed Obligations, subject to the
Cap.


2.Nature of Limited Guarantee. The Guaranteed Party shall not be obligated to
file any claim relating to the Obligations in the event that Parent becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Guaranteed Party to so file shall not affect the Guarantor’s







--------------------------------------------------------------------------------









obligation hereunder. In the event that any payment to the Guaranteed Party in
respect of the Obligations is rescinded or must otherwise be returned for any
reason whatsoever, the Guarantor shall remain liable hereunder with respect to
the Obligations (subject to the terms and conditions hereof) as if such payment
had not been made. This Limited Guarantee is an unconditional guarantee of
payment and not of collection. Notwithstanding any other provision of this
Limited Guarantee, the Guaranteed Party hereby agrees that the Guarantor may
assert, as a defense to any payment or performance by the Guarantor under this
Limited Guarantee, any defense to such payment or performance that Parent,
Merger Sub or any of their assigns may have under the terms of the Merger
Agreement, other than defenses arising from bankruptcy or insolvency of Parent.


3.Changes in the Obligations; Certain Waivers. The Guarantor agrees that the
Guaranteed Party may at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of the Obligations,
and may also enter into any agreement with Parent or any other Person interested
in the transactions contemplated by the Merger Agreement for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms of the Merger Agreement or of any agreement
between the Guaranteed Party, Parent and Merger Sub or any such other Person
without in any way impairing or affecting the Guarantor’s obligations under this
Limited Guarantee or the validity or enforceability of this Limited Guarantee,
provided that the obligations of the Other Equity Investors (as defined in the
Guarantor’s Equity Commitment Letter) under the Other Equity Investor Limited
Guarantees are impacted in substantially the same manner. Subject to the
termination of this Limited Guarantee as provided hereunder and the immediately
preceding sentence of this Section 3, the Guarantor agrees that the obligations
of the Guarantor hereunder shall not be released or discharged, in whole or in
part, or otherwise affected by (a) the failure or delay on the part of the
Guaranteed Party to assert any claim or demand or to enforce any right or remedy
against Parent or any other Person interested in the transactions contemplated
by the Merger Agreement; (b) any change in the time, place or manner of payment
of the Obligations or any waiver, compromise, consolidation or other amendment
or modification of any of the terms or provisions of the Merger Agreement; (c)
the addition, substitution or release of any entity or other Person interested
in the transactions contemplated by the Merger Agreement; (d) any change in the
corporate existence, structure or ownership of any of Parent or any other Person
interested in the transactions contemplated by the Merger Agreement; (e) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Parent or any other Person (other than the Guaranteed Party and its
Subsidiaries) interested in the transactions contemplated by the Merger
Agreement or affecting any of their respective assets; (f) the existence of any
claim, set-off or other right which the Guarantor may have at any time against
Parent or the Guaranteed Party, whether in connection with the Obligations or
otherwise (other than those described in the last sentence of Section 2 hereof);
(g) the adequacy of any other means the Guaranteed Party may have of obtaining
payment of the Obligations; (h) the value, genuineness, validity, illegality or
enforceability of the Merger Agreement; or (i) any discharge of the Guarantor as
a matter of law or equity (other than as a result of the payment of the
Obligations in accordance with the terms hereof). To the fullest extent
permitted by applicable Law, the Guarantor hereby expressly waives any and all
rights or defenses arising by reason of any applicable Law which would otherwise
require any election of remedies by the Guaranteed Party. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of the Obligations incurred and all other
notices of any kind (except for notices required to be provided to Parent and
its counsel in accordance with the Merger Agreement and/or any agreements
entered into in connection therewith), all defenses that may be available by
virtue of any valuation, stay, moratorium Law or other similar applicable Law
now or hereafter in effect, any right to require the marshalling of assets of
Parent or Merger Sub or any other Person interested in the transactions
contemplated by the Merger Agreement, and all suretyship defenses generally. The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement and that the
waivers set forth in this Limited Guarantee are knowingly made in contemplation
of such benefits.


The Guaranteed Party hereby covenants and agrees that it shall not institute,
and shall cause its Subsidiaries and Affiliates and other representatives and
agents not to institute, any proceeding or bring any other claim arising under,
or in connection with, any Equity Commitment Letter or the Merger Agreement or
the transactions contemplated thereby, against the Guarantor or any other
Non-Recourse Party, except for claims that are Non-Prohibited Claims (as defined
in the Guarantor’s Equity Commitment Letter) against such Person, and the
Guarantor





--------------------------------------------------------------------------------





hereby covenants and agrees that it shall not institute, and shall cause its
respective Affiliates not to institute, any proceeding asserting that this
Limited Guarantee is illegal, invalid or unenforceable in accordance with its
terms. Notwithstanding anything to the contrary contained in this Limited
Guarantee, the Guaranteed Party hereby agrees that to the extent Parent is
relieved (other than by operation of any bankruptcy, insolvency or similar law)
of all or any portion of the Obligations under the Merger Agreement, the
Guarantor shall be similarly relieved of the Obligations under this Limited
Guarantee, with it being understood that such Obligations shall be relieved
ratably with the obligations of the Other Investors under the Other Equity
Investor Limited Guarantees.


Subject to the limitation on the Obligations set forth in the first sentence of
Section 1 hereof, the Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
Parent or any other Person interested in the transactions contemplated by the
Merger Agreement that arise from the existence, payment, performance, or
enforcement of the Guarantor’s Obligations under or in respect of this Limited
Guarantee or any other agreement in connection therewith, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Guaranteed Party against Parent or such other Person whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from Parent or such
other Person, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until the Obligations (subject to the Cap) shall have been
paid in full in cash. If any amount shall be paid to the Guarantor in violation
of the immediately preceding sentence at any time prior to the payment in full
in cash of the Obligations, such amount shall be received and held in trust for
the benefit of the Guaranteed Party, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligations, in accordance with
the terms of the Merger Agreement, whether matured or unmatured, or to be held
as collateral for the Obligations. Notwithstanding any other provision of this
Limited Guarantee, in addition to any defense of the Guarantor on the basis of a
breach of this Limited Guarantee, the Guaranteed Party hereby agrees that the
Guarantor shall have all defenses to the payment of its obligations under this
Limited Guarantee (which in any event shall be subject to the Cap) that are or
would be available to Parent, Merger Sub or any of their assigns in respect of
the Merger Agreement with respect to the Obligations, as well as any defenses in
respect of any fraud.


4.No Waiver; Cumulative Rights. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder preclude any other
or future exercise of any right, remedy or power hereunder. Each and every
right, remedy and power hereby granted to the Guaranteed Party shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time.


5.
Representations and Warranties.



a.
The Guarantor hereby represents and warrants to the Guaranteed Party that:







i.the Guarantor has all requisite limited partnership or other entity power and
authority to execute, deliver and perform this Limited Guarantee and the
execution, delivery and performance of this Limited Guarantee by the Guarantor
have been duly authorized by all necessary action and do not contravene any
provision of the Guarantor’s charter, partnership agreement, operating agreement
or similar organizational documents or any applicable Law or contractual
restriction binding on the Guarantor or its assets;
ii.all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity is
required in connection with the execution, delivery or performance of this
Limited Guarantee;
iii.assuming due execution and delivery of the Merger Agreement by the
Guaranteed





--------------------------------------------------------------------------------





Party, Parent and Merger Sub, this Limited Guarantee constitutes a legal, valid
and binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, subject to (x) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar applicable
Laws affecting creditors’ rights generally, and (y) general equitable principles
(whether considered in a proceeding in equity or at law); and
iv.the Guarantor has the financial capacity (taking into account all of its
outstanding commitments and obligations) to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill the Obligations under this Limited Guarantee shall be available to the
Guarantor (and its assignees pursuant to Section 6 hereof) for so long as this
Limited Guarantee shall remain in effect in accordance with Section 8 hereof.


b.
The Guaranteed Party hereby represents and warrants to the Guarantor that:



i.it has all requisite corporate power and authority to execute, deliver and
perform this Limited Guarantee, and the execution, delivery and performance of
this Limited Guarantee has been duly authorized by all necessary corporate
action and does not contravene any provision of the Guaranteed Party’s
certificate of formation, limited liability company or operating agreement, or
any Law or contractual restriction applicable to or binding on the Guaranteed
Party or its assets; and
ii.assuming due execution and delivery of the Merger Agreement by Parent, this
Limited Guarantee constitutes a legal, valid and binding obligation of the
Guaranteed Party enforceable against the Guaranteed Party in accordance with its
terms, subject to (x) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar applicable Laws
affecting creditors’ rights generally, and (y) general equitable principles
(whether considered in a proceeding in equity or at law).


6.Assignment. Neither the Guarantor nor the Guaranteed Party may assign their
respective rights, interests or obligations hereunder to any other Person
(including by operation of law) without the prior written consent of the
Guaranteed Party or the Guarantor, as the case may be. Notwithstanding the
foregoing, the Guarantor may assign its rights, interests or the Obligations
hereunder to one or more of its co-investment vehicles or affiliated investment
funds that are sponsored, managed or controlled by an Affiliate of the Guarantor
or to other co-investors (which other co-investors would not be reasonably
expected to prevent, materially delay or materially impair the ability of any of
the parties to the Merger Agreement to consummate the Merger or the other
transactions contemplated by the Merger Agreement); provided, however, that no
such assignment shall relieve the Guarantor of the Obligations hereunder except
that the Guarantor’s Obligations hereunder shall be reduced on a
dollar-for-dollar basis by any amounts actually paid to the Guaranteed Party in
respect of the Obligations hereunder by such co- investment vehicles or
affiliated investment funds or other co-investors.


7.Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and be given by the means specified in the Merger
Agreement (and shall be deemed given as specified therein) and shall be
delivered as set forth below or to such other Person or address or facsimile
number as a party to this Limited Guarantee shall specify by notice in writing
to the other party; provided that such notification shall only be effective on
the date specified in such notice or two (2) Business Days after the notice is
given, whichever is later.


If to the Guarantor to:


Michael L. Gravelle
c/o Cannae Holdings, Inc.
1701 Village Center Circle
Las Vegas, NV 89134
E-mail: mgravelle@fnf.com















--------------------------------------------------------------------------------





with a copy (which shall not constitute actual or constructive notice) to:


Bilcar, LLC
1701 Village Center Circle
Las Vegas, NV 89134
Attention: Michael Gravelle


If to the Guaranteed Party to:


The Dun & Bradstreet Corporation
103 JFK Parkway, 4th Floor
Short Hills, New Jersey 07078
Attention: Christie A. Hill, Esq.
Email: hillc@dnb.com


with a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen and Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Ethan Klingsberg
Paul M. Tiger
Fax:    (212) 225-3999
Email:    eklingsberg@cgsh.com
ptiger@cgsh.com


8.Continuing Guarantee. Unless terminated pursuant to this Section 8, this
Limited Guarantee shall remain in full force and effect and shall be binding on
the Guarantor, its successors and permitted assigns until the Obligations under
this Limited Guarantee have been paid in full, at which time this Limited
Guarantee shall terminate and the Guarantor shall have no further obligations
under this Limited Guarantee. Notwithstanding the foregoing, this Limited
Guarantee shall terminate and the Guarantor shall have no further obligations
under this Limited Guarantee as of the earliest to occur of in full (subject to
the Cap), (iii) termination of the Merger Agreement in circumstances in which
the Parent Termination Fee is not payable and (iv) sixty (60) days after the
Termination Date, except as to a claim for payment of the Obligations presented
in writing by the Guaranteed Party to Parent or the Guarantor on or prior to
such sixtieth (60th) day (in which case, this Limited Guarantee shall terminate
on the date such claim is (x) resolved by a final, non-appealable order of a
court specifically identified in Section 10(b) below, (y) resolved as agreed in
writing by the parties hereto or (z) otherwise satisfied); provided, that such
claim shall set forth in reasonable detail the basis for such claim, and the
Guarantor shall not be required to pay any claim not submitted on or before
sixty (60) days after such termination of the Merger Agreement. Notwithstanding
the foregoing, in the event that the Guaranteed Party or any of its Affiliates
asserts in any litigation or other proceeding (a) that the provisions of Section
1 hereof limiting the Guarantor’s liability to the Cap, or limiting the
Guaranteed Party’s enforcement hereof to the payment of money only, or the
provisions of this Section 8 or Section 9 hereof are illegal, invalid or
unenforceable in whole or in part or (b) any theory of liability whatsoever
(whether at law or in equity, whether sounding in contract, tort, statute or
otherwise) against the Guarantor or any Non-Recourse Parties with respect to
this Limited Guarantee, the Equity Commitment Letters, the Merger Agreement or
any other agreement or instrument delivered pursuant to or in connection with
any of the foregoing (collectively, “Transaction Agreements”) or any of the
transactions contemplated hereby or thereby (including in respect of any oral
representations made or alleged to be made in connection therewith) (other than,
solely with respect to this clause (b), any claim that is a Non-Prohibited Claim
against such Person), then (A) the obligations of the Guarantor under or in
connection with this Limited Guarantee shall terminate ab initio and be null and
void, (B) if the Guarantor has previously made any payments under this Limited
Guarantee, it shall be entitled to recover and retain such payments, and (C)
neither the Guarantor nor any Non-Recourse Parties shall have any liability
whatsoever (whether at law or in equity, whether sounding in contract, tort,
statute or otherwise) to the Guaranteed Party or any other Person in





--------------------------------------------------------------------------------





any way under or in connection with any Transaction Agreement, any other
agreement or instrument delivered pursuant to such Transaction Agreement, or the
transactions contemplated hereby or thereby.


9.No Recourse. The Guaranteed Party acknowledges the separate corporate
existence of Parent and that, as of the date hereof, Parent’s sole assets (if
any) are a de minimis amount of cash, and that no additional funds are expected
to be contributed to Parent unless and until the Closing occurs. Notwithstanding
anything that may be expressed or implied in this Limited Guarantee or any other
Transaction Agreement, or in any agreement, document or instrument (including,
without limitation, the Equity Commitment Letters and the Merger Agreement), or
statement made or action taken in connection with or pursuant to, the
transactions contemplated by any of the Transaction Agreements or the
negotiation, execution, performance or breach of any Transaction Agreements, and
notwithstanding any equitable, common law or statutory right or claim that may
be available to the Guaranteed Party or any of its Affiliates, and
notwithstanding the fact that the Guarantor may be a partnership, by its
acceptance of the benefits of this Limited Guarantee, the Guaranteed Party
covenants, acknowledges and agrees, on behalf of itself and its Affiliates, (i)
in no event shall the Guaranteed Party or any of its Affiliates seek any damages
or any other recovery, judgment, or remedies of any kind, including
consequential, indirect or punitive damages, against Parent in excess of the Cap
in connection with the Merger Agreement or in connection with the failure of the
transactions contemplated by the Merger Agreement to be consummated for any
reason or otherwise in connection with the transactions contemplated thereby
(including in respect of any oral representations made or alleged to have been
made in connection therewith), and (ii) notwithstanding the fact that the
Guarantor may be a corporation, partnership or limited liability company, by its
acceptance of the benefits of this Limited Guarantee, the Guaranteed Party
acknowledges and agrees that it has no right of recovery against, no recourse
shall be had against and no personal liability shall attach to, the Guarantor or
any of its former, current or future directors, officers, employees, agents,
general or limited partners, managers, members, stockholders, holders of equity,
controlling persons, Affiliates, representatives or assignees or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, holder of equity, controlling person,
Affiliate, representative or assignee of any of the foregoing (but not including
Parent or the Guarantor, a “Non-Recourse Party” and together, the “Non-Recourse
Parties”), including through Parent or otherwise, whether by or through
attempted piercing of the corporate (or limited liability company or limited
partnership) veil, by or through a claim (whether at law or equity in tort,
contract or otherwise) by or on behalf of Parent against the Guarantor or any
Non-Recourse Parties, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any applicable Law, or otherwise, except for
its rights to recover from the Guarantor (but not any other Person) under and to
the extent provided in this Limited Guarantee, and subject to the other
limitations described herein, including, for the avoidance of doubt, the Cap,
and any other claims that are Non-Prohibited Claims against such Person; it
being agreed and acknowledged that no personal liability whatsoever shall attach
to, be imposed on or otherwise be incurred by any Non-Recourse Parties for any
obligation of the Guarantor or any of its successors or permitted assigns under
this Limited Guarantee or any documents or instrument delivered in connection
herewith or in respect of any oral representations made or alleged to have been
made in connection herewith or for any claim (whether at law or in equity or in
tort, contract or otherwise) based on, in respect of, or by reason of such
obligation or its creation. Except for any claims that are Non-Prohibited Claims
against such Person, recourse against the Guarantor under this Limited
Guarantee, subject to the limitations and conditions set forth herein, shall be
the sole and exclusive remedy of the Guaranteed Party and all of its Affiliates
against the Guarantor and any Non-Recourse Parties in respect of any liabilities
or obligations arising under, or in connection with, the Merger Agreement or in
connection with the failure of the Transactions to be consummated for any reason
or otherwise in connection with the transactions contemplated thereby or in
respect of any representations made or alleged to be made in connection
therewith, whether at law or in equity, in contract, in tort or otherwise.
Nothing set forth in this Limited Guarantee shall affect or be construed to
affect any liability of Parent to the Guaranteed Party or shall confer or give
or shall be construed to confer or give to any Person other than the Guaranteed
Party (including any Person acting in a representative capacity) any rights or
remedies against any Person other than the Guarantor as expressly set forth
herein. Notwithstanding anything to the contrary contained herein or in the
Guarantor’s Equity Commitment Letter, under no circumstance shall the Guaranteed
Party be permitted or entitled to receive both (a) a grant of specific
performance under the Guarantor’s Equity Commitment Letter or under the Merger
Agreement to cause the Closing or to cause Parent to enforce the Equity
Commitment Letter and (b) payment of the Parent Termination Fee.







--------------------------------------------------------------------------------





10.
Governing Law; Jurisdiction; Waiver of Jury Trial.



a.THIS LIMITED GUARANTEE BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The parties hereby irrevocably submit to the personal jurisdiction of the Court
of Chancery of the State of Delaware or, if such Court of Chancery shall lack
subject matter jurisdiction, the federal courts of the United States of America
located in the County of New Castle, Delaware, solely in respect of the
interpretation and enforcement of the provisions of (and any claim or cause of
action arising under or relating to) this letter and of the documents referred
to in this letter, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this letter or any such document may not be enforced
in or by such courts, and the parties irrevocably agree that all claims relating
to such action, proceeding or transactions shall be heard and determined in such
courts. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and, to the extent permitted by Law, over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
7 of this Limited Guarantee or Section 9.7 of the Merger Agreement or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof.
b.EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS LETTER IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER
(INCLUDING THE FINANCING). EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (i)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTEE AND THE
TRANSACTIONS CONTEMPLATED BY THIS LIMITED GUARANTEE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 10(b).


11.Entire Agreement; Amendments. This Limited Guarantee, together with the other
Limited Guarantees, the Merger Agreement and the Equity Commitment Letters,
constitute the entire agreement with respect to the subject matter hereof, and
supersedes all other prior agreements and understandings, both written and oral,
between the parties. The Guaranteed Party and its Affiliates are not relying
upon any prior or contemporaneous statement, undertaking, understanding,
agreement, representation or warranty, whether written or oral, made by or on
behalf of the Guarantor or any Non- Recourse Parties in connection with this
Limited Guarantee except as expressly set forth herein by the Guarantor. The
Guarantor and its Affiliates are not relying upon any prior or contemporaneous
statement, undertaking, understanding, agreement, representation or warranty,
whether written or oral, made by or on behalf of the Guaranteed Party in
connection with this Limited Guarantee, except as expressly set forth herein by
the Guaranteed Party. No amendment, modification or waiver of any provision
hereof shall be enforceable unless approved by the Guaranteed Party and the
Guarantor in writing.







--------------------------------------------------------------------------------





12.Third Party Beneficiaries. This Limited Guarantee shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing express or implied in this Limited
Guarantee is intended to, or shall, confer upon any other Person any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Guaranteed Party to enforce, the obligations set forth herein; except that as a
material aspect of this Limited Guarantee the parties intend that all
Non-Recourse Parties other than the Guarantor shall be, and such Non-Recourse
Parties are, intended third party beneficiaries of this Limited Guarantee who
may rely on and enforce the provisions of this Limited Guarantee that bar the
liability, or otherwise protect the interests, of the Guarantor or such
Non-Recourse Parties.




13.Confidentiality. This Limited Guarantee shall be treated as confidential and
is being provided to the Guaranteed Party solely in connection with the
transactions contemplated by the Merger Agreement. This Limited Guarantee may
not be used, circulated, quoted or otherwise referred to by the Guaranteed Party
or any of its Affiliates or Representatives in any document, except with the
prior written consent of the Guarantor; provided, that no such written consent
is required for any disclosure of the existence or content of this Limited
Guarantee by the Guaranteed Party: (i) to its Affiliates and its Representatives
who agree to keep such information confidential on terms substantially identical
to the terms contained in this Section 13 or (ii) to the extent required by Law
or the rules of any self-regulatory organization or securities exchange.


14.Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee.


15.Counterparts; Effectiveness. This Limited Guarantee may be executed in one or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto; it being
understood and agreed that all parties hereto need not sign the same
counterpart. The delivery by facsimile or by electronic delivery in PDF format
of this Limited Guarantee with all executed signature pages (in counterparts or
otherwise) shall be sufficient to bind the parties hereto to the terms and
conditions set forth herein. All of the counterparts will together constitute
one and the same instrument and each counterpart will constitute an original of
this Limited Guarantee.


[Remainder of page intentionally left blank]





















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.




GUARANTOR:
 
CANNAE HOLDINGS, INC.
 
 
By:
/s/ Michael L. Gravelle
 
Name: Michael L. Gravelle
 
Title: Executive Vice President, General Counsel
 
          and Corporate Secretary
 
 
 
 

















































































[Signature Page to Limited Guarantee]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.


                        
GUARANTEED PARTY:
 
The Dun & Bradstreet Corporation
 
 
By:
/s/ Thomas J. Manning
 
Name: Thomas J. Manning
 
Title: Interim Chief Executive Officer



























































































[Signature Page to Limited Guarantee]



